Citation Nr: 1439986	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970 and from November 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a September 2012 travel board hearing at the San Antonio, Texas, RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In an April 2013 decision, the Board denied entitlement to service connection for hypertension.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2014 Joint Motion for Remand, the Court vacated the Board's April 2013 decision, and remanded the claim to the Board for further adjudication.  


FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died.  


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and is dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  

In making this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013). 

The dismissal of this appeal does not affect the right of an eligible person to substitute for the Veteran for purposes of processing the claim.  A request for substitution must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).  


ORDER

The appeal is dismissed due to the Veteran's death.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


